DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (12/15/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

    Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      					     Acknowledgements

3.	The Examiner undersigned would like to thank Atty. B. Polito (Reg. No. 38,580) for the amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (1 -20) remain pending in the application, of which claims 1, 12, 13, 18, 19, and 20) were amended. 

 					Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the combined Ito/Fernandes as a whole, teaches the prev. and the newly amended set of features that for the most part were very well-known and used in the art, way before the invention was made/filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.3.	Regarding Applicant’s arguments/remarks the Examiner considers;

4.3.1.	Applicant argues a failure to disclose (…inserting blur control information for controlling blur into a layer of the container and/or a layer of the video stream [page 6]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Fernandez teaches - a transcoder ecosystem of the same, (Fig. 1) also employing motion blur determination and control, in order to generate a frame “blur function” (804), Fig. 8, in form of metadata, further embedded in the MMT encapsulation module as shown in Fig (5) and TABLE(s) 1-5 [0090-0095], in accordance with the codec standard.

4.3.2.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 
      				                 Claim Rejections
                                                               35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Ito; et al. (US 20090316009; “Ito”) in view of Fernandes; et al. (US 20140177706; “Fernandes”).   

Claim 1. (Currently amended). Ito discloses the invention substantially as claimed - A transmission apparatus comprising: (e.g. device/method ecosystem (100), for transcoding (i.e. encoding/decoding in Figs. (1, 5)), and recording module (200) for audio-visual data display, also applicable to reproduction, communication, recording playing machines, and/or the like it; [Ito; 0235]). The system similarly employs a control module (13) for determining & correcting motion blur (12) associated with the codec motion information (11); [Ito; Summary; 0072; 0090].).
an encoding section generating a video stream obtained by encoding high-frame-rate moving image data; (e.g. see Figs. 1 and 5 for low/high rates codec and analysis described. Fig. 5; [Ito; 0018; 0093])
a transmission section transmitting a container containing the video stream; (e.g. see communication TX/RX line (100); [Ito; 0090; 0094]) 
and an information insertion section inserting blur control information for controlling blur into a layer of the container and/or a layer of the video stream, (e.g. adding blur information to the video stream; [Ito; 0035])
Even when Ito in details teaches that the processed “motion blur” information is embedded as metadata [Ito; 0082] in the video stream for TX/RX using communication link (100) [Ito; 0082]; it is note however that Ito fails to disclose - the blur control information comprising at least an indicator of a blur function type;
For the purpose of additional clarification and in the same field of endeavor, Fernandes teaches an analogous ecosystem (Figs. 1, 3), similarly employing “motion-blur” correction techniques using a blur-function (804), Fig. 8 [Fernandes; 0111], embedded & encapsulated in MMT (SEI) package for later TX/RX, as shown in Fig. 5 (A/B); [Fernandes; 0095].)
Fernandes further teaches metadata encapsulation using SEI that may be similarly implemented in any suitable image-processing system and display screen in accordance with the codec standard, as shown in TABLE(s) 1 -5; [Fernandes; 0090 -0095])
Therefore, it would’ve been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the ecosystem of Ito with the encapsulation technique of Fernandes in order to provide (e.g. high accurate and efficient “motion field” configured as  metadata (132), embedded in the encapsulated bitstream; [Fernandes; Summary; 0047]).

Claim 2. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein the blur control information gives weighting coefficients for individual frames in a blurring process for adding image data of neighboring frames to image data of a current frame; (e.g. see Fig. 13; [Ito; 0155]) for adding image data of neighboring frames to image data of a current frame; (e.g. see Fig. 23; [Ito; 0212]. 

Claim 3. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 2, wherein the neighboring frames include a past frame and a future frame; (e.g. see neighboring pixel analysis of the same [Ito; 0112]. See also similar use of neighboring intermediate frames, including GOP bi-directional frames (i.e. wherein pass and future frames described); [Fernandes; 0034; 0047].)

Claim 4. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 2, wherein the neighboring frames include only past frames; (e.g. see neighboring pixel analysis of the same [Ito; 0112]. See also similar use of neighboring intermediate frames, including GOP bi-directional frames (i.e. wherein pass and future frames described); [Fernandes; 0034; 0047].)

Claim 5. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 2, wherein the weighting coefficients for the neighboring frames include a negative coefficient; (e.g. see weighting coefficients used, Fig. 13; [Ito; 0155]. Ito further uses filtering weighted, average and medium value operations of the same [Ito; 0162].)  

Claim 6. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein the high-frame- rate moving image data includes moving image data having a frame rate of 120 Hz, 240 Hz, or 480 Hz; (e.g. image data may be of type (i.e. progressive image, interlace image and different frame rates not limited to 60 fps; [Ito; 0093])

Claim 7. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein the information insertion section inserts an SEI message including the blur control information into a layer of the video stream; (e.g. the metadata includes blur control function (804) [0112] is embedded in the encapsulation (SEI) package for TX/RX, as shown in Fig. 5 (A/B) and TABLE(s) 1 -5; [Fernandes; 0090-0095]; same motivation applies herein equally as well.)

Claim 8. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein 2Application No.: 16/603,345Docket No.: SONYJP 3.3F-3387 when inserting the blur control information into a layer of the video stream, the information insertion section additionally inserts, into a layer of the container, identification information indicative of the insertion of the blur control information; (e.g. the metadata includes blur control function (804) [0112] is embedded in the encapsulation (SEI) package for TX/RX, as shown in Fig. 5 (A/B) and TABLE(s) 1 -5; [Fernandes; 0090-0095]; same motivation applies herein equally as well.)

Claim 9. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein the information insertion section inserts a descriptor including the blur control information into a layer of the container; (e.g. the metadata includes blur control function (804) [Fernandes 0112] is embedded in the encapsulation (SEI) package for TX/RX, as shown in Fig. 5 (A/B and TABLE(s) 1 -5; [Fernandes; 0090-0095]; same motivation applies herein equally as well.)

Claim 10. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein the container includes an MPEG2 transport stream, and the descriptor is inserted into a program map table or an event information table; (e.g. encapsulation in Fig. 5 (A/B) and TABLE(s) (1-5) in accordance with MMT of the MPEG standard disclosed; [Fernandes; 0090 -0099]; the same motivation applies herein equally as well.)  

Claim 11. (Original) Ito/Fernandes discloses - The transmission apparatus according to claim 1, wherein the information insertion section inserts a plurality of types of the blur control information into a layer of the container and/or a layer of the video stream; (e.g. see plurality of metadata types (i.e. blur filters, etc) disclosed; [Fernandes; 0046]; the same motivation applies herein equally as well.)  

Claim 12. (Currently amended) Ito/Fernandes discloses - A transmission method comprising: an image encoding step of generating, by an image encoding section, a video stream that is obtained by encoding moving image data having a high frame rate; a transmission step of transmitting, by a transmission section, a container containing the video stream; and an information insertion step of inserting, by an information insertion section, blur control information for controlling blur into a layer of the container and/or a layer of the video stream, the blur control information comprising at least an indicator of a blur function type. (Current lists all the same elements as recite in Claim 1 above, but in “Tx-method” form rather than “Tx-device”, and is/are therefore on the same premise.) 

Claim 13. (Currently amended) Ito/Fernandes discloses - A reception apparatus comprising: a reception section receiving a container containing a video stream obtained by encoding high-frame-rate moving image data; a decoding section decoding the video stream to obtain the high-frame-rate moving image data; and 3Application No.: 16/603,345Docket No.: SONYJP 3.3F-3387 a processing section performing a blurring process on the obtained high-frame-rate moving image data by using blur control information, the blur control information comprising at least an indicator of a blur function type. (Current lists all the same elements as recite in Claim 1 above, but in “Rx-device” form rather than “Tx-device”, and is/are therefore on the same premise.)  

Claim 14. (Original) Ito/Fernandes discloses - The reception apparatus according to claim 13, wherein the blur control information is inserted into a layer of the container and/or a layer of the video stream, and the processing section uses the inserted blur control information or corrects the inserted blur control information and uses the corrected blur control information. (The same rationale and motivation applies as given for the claim 1. In addition see plurality of metadata types [Fernandes; 0046; 0112]; and metadata insertion and encapsulation process in Figs. 5; [Fernandes; 0095]; the same motivation applies herein equally as well.)    

Claim 15. (Original) Ito/Fernandes discloses - The reception apparatus according to claim 13, further comprising: a retention section retaining the blur control information, wherein the processing section acquires the blur control information from the retention section and uses the acquired blur control information; (e.g. see similar retention/delay module (141a) in Fig. 6, for control information processing in at least [Ito; 0104 -0109].) 

Claim 16. (Original) Ito/Fernandes discloses - The reception apparatus according to claim 13, wherein a plurality of types of the blur control information is inserted into a layer of the container and/or a layer of the video stream, and the processing section select, from the plurality of types of the blur control information, (e.g. see TABLE(s) 1 -5; [Fernandes; 0090 -0095]) the blur control information depending on a display frame rate or on desired image quality, and use the selected blur control information; (metadata (132) associated with the blur information (142), may be displayed at different frame rates, in suitable manner based on the terminal requirements (i.e. smartphone, television, computer screens or the like it; [Fernandes; 0042]; the same motivation applies herein equally as well.)   

Claim 17. (Original) Ito/Fernandes discloses - The reception apparatus according to claim 13, wherein when acquiring display image data by decreasing a frame rate of the high-frame-rate moving image data, the processing section performs a blurring process. (The same rationale and motivation applies as given for the claim 1. In addition see TABLE(s) 1 -5; [Fernandes; 0090 -0095].)

Claim 18. (Currently amended) Ito/Fernandes discloses - A reception method comprising: a reception step of receiving, by a reception section, a container containing a video stream that is obtained by encoding high-frame-rate moving image data; 4Application No.: 16/603,345Docket No.: SONYJP 3.3F-3387 a decoding step of decoding, by a decoding section, the video stream to obtain the high- frame-rate moving image data; and a processing step of performing, by a processing section, a blurring process on the obtained high-frame-rate moving image data by using blur control information for controlling blur, the blur control information being inserted into a layer of the container and/or a layer of the video stream, the blur control information comprising at least an indicator of a blur function type. (Current lists all the same elements as recite in Claim 1, but in “Rx-method form” rather than “Tx-device form”, and is/are therefore on the same premise.)

Claim 19. (Currently amended) Ito/Fernandes discloses - A recording apparatus comprising: an encoding section generating a video stream obtained by encoding high-frame-rate moving image data; a generation section generating blur control information for controlling blur of the high- frame-rate moving image data; and a recording section recording the video stream and the blur control information inserted into a layer of the video stream and/or a layer of a container containing the video stream, the blur control information comprising at least an indicator of a blur function type. (Current lists all the same elements as recite in Claim 1, but in “recorder-device form” rather than “Tx-device form”, and is/are therefore on the same premise.) 

Claim 20. (Currently amended) Ito/Fernandes discloses - A recording method comprising: an encoding step of generating, by an encoding section, a video stream that is obtained by encoding high-frame-rate moving image data; a generation step of generating, by a generation section, blur control information for controlling blur of the high-frame-rate moving image data; and a recording step of recording, by a recording section, the video stream and the blur control information inserted into a layer of the video stream and/or a layer of a container containing the video stream, the blur control information comprising at least an indicator of a blur function type. (Current lists all the same elements as recite in Claim 1, but in “recorder-method form” rather than “Tx-device form”, and is/are therefore on the same premise.) 

Examiner’s notes

6.     The referenced citations made in the rejection(s) above and PA citation sections below, are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Prior Art Citations

7.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 8503801 B2		Schiller; et al.	G06K9/40; G06K9/4647; G06T11/60; 
US 8378799 B2		Yim; et al.		G06K7/1473; G06K7/1417; G06K7/14
US 20150195587 A1	Tsukagoshi; et al.	H04N21/4345; H04N21/2365; H04N19/70
US 20140355881 A1	Bhardwaj; et al.	G06T7/0002; G06T5/003
US 20140177706 A1	Fernandes; et al.	G06T3/4053; H04N19/463; H04N19/59
US 20090316009 A1	Ito; et al.		H04N5/243; G06T5/003; H04N5/235; 

7.2.	Non-Patent Literature:

_ Temporal video filtering and exposure control for motion blur; Stengel; - 2014. 
_ Standardized extensions of High efficiency video coding HEVC; Sullivan; - 2013. 
_ Working Draft of MPEG Media Transport – Park; - 2011.

      CONCLUSIONS

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.